DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Regarding claim 1, “said user’s four fingers”, “the user’s mouth” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0231440 to Pohlman in view of US 2013/0240540 to Heisner et al. (Heisner), US Patent No. 5,868,272 to Deal and US Patent No. 5,301,830 to Muller.
Regarding claim 1, Pohlman discloses a metal beverage can (Fig 1) for improving a user grip comprising a bottom portion (A, Fig 1 below), a top portion (B) comprising a tab (C) and opening (D), a body portion (E) comprising a lower ring and upper ring (F) such that body portion is mostly perpendicular to said bottom portion between lower ring and upper ring (Fig 7), said body portion further comprising front side (G) and rear side (H), the body portion comprising five predetermined and preformed indentation (200) located and configured to accept at least all of a user’s fingers and thumb (€0022), said indentation capable of being incorporated into the beverage can during manufacturing process and prior to a beverage disposed in the canister.  Note that product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited.  In the instant case, the prior art container can have the indentation preformed during a manufacturing process and prior to beverage dispensed in the container.  Pohlman does not teach the indentations of uniform size and shape.  However, Heisner discloses a container (Fig 1) and in particular discloses indentations (40, 42, 44) of uniform size and shape to hold user’s fingers.  One of ordinary skill in the art would have found it obvious to change the size and shape of the Pohlman indentations to be uniform as suggested by Heisner to facilitate manufacture while still allowing grip by a user’s fingers.  Pohlman does not necessarily discloses the finger indentations on the rear side and the thumb on the front side of the canister.  However, Deal discloses a beverage container (Fig 1) and in particular discloses location of the thumb on the front side and location of the fingers on the opposite rear side (Fig 2).  One of ordinary skill in the art would have found it obvious to rearrange the indentations such that the thumb indentation was in the front and finger indentations on the back if Pohlman does not already teach that arrangement in order to facilitate grip.  The modified Pohlman does not teach a sixth indentation located on front side of the beverage canister.  However, Muller discloses a beverage can (Fig 1) and in particular discloses indentation (5) for a user’s mouth on front side of can (Fig 3, and same side as placement of thumb) and located above and below upper ring (Figs 1, 3).  One of ordinary skill in the art would have found to incorporate a preformed indentation on the front side of the modified Pohlman can near the thumb indentation as suggested by Muller in order to facilitate drinking without spill.  In particular, the sixth indentation would have a different size and shape from the other indentations due to the indentation intended for a user’s mouth rather than for fingers on a hand since the Pohlman indentations are long whereas the Muller indentation for the mouth is more arc-shaped (Fig 1-2).


    PNG
    media_image1.png
    634
    600
    media_image1.png
    Greyscale


Regarding claim 3, Pohlman further discloses four of the five indentations (200) located on rear of beverage canister and one located on front side of the canister (Fig 1).
Regarding claim 19-20, Pohlman further discloses the indentations comprising a body texture surface comprising a knurled surface (see Fig 1) to complement a user’s fingers.

Claim(s) 1, 3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deal in view of Pohlman, Heisner and Muller.
Regarding claim 1, Deal discloses a metal beverage canister (10) for improving a user’s grip comprising a bottom portion (14), a top portion (12) comprising a tab (22) and opening (20), a body portion comprising a lower ring (34) and upper ring (32) such that the body portion is mostly perpendicular to bottom portion between said lower ring and upper ring (Fig 3), said body portion comprising a front side and rear side, said body portion comprising at least two predetermined and preformed indentations (28, 30, col. 3, ll. 30-35), said indentations located and configured to each accept a user’s finger and a user’s thumb such the user’s finger are located on a predetermined and preformed indentation (30) on rear side and user’s thumb is located on corresponding predetermined and preformed indentation (28) on front side, the indentations are uniform in size and shape and can be incorporated into beverage canister during a manufacturing process and prior to a beverage being dispensed into the canister (Fig 2, col. 3, ll. 30-35).  Note that product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited.  In the instant case, the prior art container can have the indentation preformed during a manufacturing process and prior to beverage dispensed in the container.  Deal further discloses that additional indentations may be incorporated (col. 4, ll. 20-25) but does not explicitly teach an additional three finger indentations.  However, Pohlman discloses a beverage container and in particular discloses four finger indentations (200) along with a thumb indentation.  One of ordinary skill in the art would have found it obvious to incorporate an additional three finger indentations to have a total of five predetermined and preformed indentations as suggested by Pohlman in order to facilitate grip.  The modified Deal does not teach all the predetermined and preformed indentations to be of uniform size and shape.  However, Heisner discloses a container (Fig 1) and in particular discloses indentations (40, 42, 44) of uniform size and shape to hold user’s fingers.  One of ordinary skill in the art would have found it obvious to change the size and shape of the modified Deal indentations to be uniform as suggested by Heisner to facilitate manufacture while still allowing grip by a user’s fingers.  The modified Deal does not teach a sixth indentation located on front side of the beverage canister.  However, Muller discloses a beverage can (Fig 1) and in particular discloses indentation (5) for a user’s mouth on front side of can (Fig 3, and same side as placement of thumb) and located above and below upper ring (Figs 1, 3).  One of ordinary skill in the art would have found to incorporate a preformed indentation on the front side of the modified Deal can near the thumb indentation as suggested by Muller in order to facilitate drinking without spill.  In particular, the sixth indentation would have a different size and shape from the other indentations due to the indentation intended for a user’s mouth rather than for fingers on a hand since the Deal indentations are elliptical whereas the Muller indentation for the mouth is more circular-shaped (Fig 1-2).
Regarding claim 3, the modified Deal further discloses four of the five indentations (200) located on rear of beverage canister and one located on front side of the canister (Pohlman, Fig 1).
Regarding claim 19-20, the modified Deal teaches the canister of claim 1 but does not explicitly teach the indentations comprising a body texture.  Pohlman further discloses the indentations comprising a body texture surface comprising a knurled surface (see Fig 1) to complement a user’s fingers.  One of ordinary skill in the art would have found it obvious to incorporate texture to the modified Deal indentations as suggested by Pohlman in order to facilitate grip.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that it would not be obvious to make the indentations of Pohlman uniform because “no one has four fingers and a thumb that are uniform in shape and size”.  This is not persuasive because applicant has only assumed as such and has provided no evidence of such a statement.  Furthermore, the claims as presently constructed do not require a user to have fingers and thumb that are uniform in shape and size.  In addition, Pohlman is silent regarding the impression having to be non-uniform.  The impression is simply of a user holding a container which does not necessarily equate to an impression of a hand on the container since users may hold a container in different ways such that the fingers are lined up/curled/etc. and thus could have same size and shape among themselves.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Pohlman, Heisner and Muller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all are directed to beverage containers and methods to hold them.  Applicant’s argument that Heisner utilizes different methods to form their indentations is irrelevant to the rejection at hand which only utilizes a teaching of Heisner that it was known in the art to have indentations of the same size and shape.
Applicant argues that Pohlman, Heisner and Muller have different concepts.  However, Muller discloses a drink container with a sixth indentation for the user’s mouth and also discloses how a user’s thumb and finger would interact with the container and the sixth indentation.  Placing indentations at the locations of the fingers and thumbs in order to facilitate a better grip would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735